Wright, J.,
concurring. I concur in Justice Locher’s decision. We have recently substantially impacted the law of libel in Scott v. News-Herald (1986), 25 Ohio St. 3d 243, 25 OBR 302, 496 N.E. 2d 699; Grau v. Kleinschmidt (1987), 31 Ohio St. 3d 84, 31 OBR 250, 509 N.E. 2d 399, and in this case. I am satisfied that we have achieved the correct balance between two paramount values in our society — the free flow of ideas and information versus the security of individuals in their reputations. The tension between these important considerations will continue; however, I would stress we have sanctioned neither malicious falsehoods concerning public officials nor careless calumny as to the private citizen. We have put in place stringent protection with respect to expression of opinion in Scott. We have allowed the freest type of reporting in the hurly-burly of an election campaign in Grau.
Current trends in the law of libel indicate a disquieting rise in the number of complaints in this area along with a startling increase in awards. This phenomenon can only lead to self-censorship by the media and inhibited debate on matters of public interest.
Today, we announce a rational, measured and workable test as to appropriate standards for reporting the daily course of events. In doing this, Justice Locher has retained the traditional standards of care but raised the threshold of proof to a sensible level. We have not extinguished defamation litigation, but the debate about the wisdom of the First Amendment appears to be over.
These accomplishments will be an important part of the legacy to be left by Justice Locher to this state’s rule of law.